

Execution Copy



 
NOTE FUNDING AGREEMENT
 
Dated as of March 12, 2007
 
among
 
NEXCEN ACQUISITION CORP.,
as Issuer,
 
THE SUBSIDIARY BORROWERS PARTIES HERETO,
as Co-Issuers,
 
VICTORY RECEIVABLES CORPORATION,
as Lender
 
and
 
BTMU CAPITAL CORPORATION,
 
as Agent
 
____________________
 
Relating to
 
NEXCEN ACQUISITION NOTES
 
____________________
 
 

--------------------------------------------------------------------------------


TABLE OF CONTENTS
 

   
Page
     
SECTION I.
DEFINITIONS
1
     
Section 1.1.
Definitions
1
Section 1.2.
Other Definitional Provisions
1
     
SECTION II.
TERMS OF BORROWINGS
1
     
Section 2.1.
Borrowings
2
Section 2.2.
Fees, Expenses, Payments, Etc
2
Section 2.3.
Funding Termination Event
3
Section 2.4.
Additional Borrowers.
3
     
SECTION III.
CONDITIONS PRECEDENT
3
     
Section 3.1.
Conditions to Closing
3
Section 3.2.
Conditions to each Borrowing
4
     
SECTION IV.
REPRESENTATIONS AND WARRANTIES
6
     
Section 4.1.
Representations and Warranties of the Issuers
6
     
SECTION V.
COVENANTS
8
     
Section 5.1.
Covenants
8
     
SECTION VI.
MISCELLANEOUS
11
     
Section 6.1.
Amendments and Waivers
11
Section 6.2.
Notices
12
Section 6.3.
No Waiver; Cumulative Remedies
12
Section 6.4.
Successors and Assigns
13
Section 6.5.
Counterparts
13
Section 6.6.
Severability
13
Section 6.7.
Integration
13
Section 6.8.
Governing Law
13
Section 6.9.
Termination
13
Section 6.10.
No Proceedings
13
Section 6.11.
Survival of Representations and Warranties
14
Section 6.12.
Submission to Jurisdiction; Waivers
14
Section 6.13.
WAIVERS OF JURY TRIAL
14
Section 6.14.
Hedging Requirements
15
Section 6.15.
Confidentiality
15

 
ANNEX A
Standard Definitions
   
EXHIBIT A
Form of Joinder Supplement
   
EXHIBIT B
Form of Borrowing Notice


i

--------------------------------------------------------------------------------




This NOTE FUNDING AGREEMENT (this “Agreement”), is dated as of March 12, 2007,
and is by and among NEXCEN ACQUISITION CORP., a Delaware corporation, (the
“Issuer”), the Subsidiary Borrowers from time to time parties hereto
(collectively, the “Co-Issuers” and together with the Issuer, the “Issuers”),
VICTORY RECEIVABLES CORPORATION, a Delaware corporation, (the “Lender”), and
BTMU CAPITAL CORPORATION, a Delaware corporation (the “Agent”).
 
WITNESSETH:
 
WHEREAS, the Issuers and BTMU Capital Corporation, in its capacity as agent and
secured party (the “Agent”) thereunder, are parties to a certain Security
Agreement, dated as of March 12, 2007 (as the same may from time to time be
amended or otherwise modified, the “Security Agreement”), pursuant to which the
Issuers have issued and secured their promissory notes (the “Notes”);
 
WHEREAS, Subsidiary Borrowers may, from time to time, subject to and in
accordance with the terms of the Security Agreement and this Agreement, request
Borrowings, to finance a portion of the purchase price paid or to be paid by the
Issuers in connection with the acquisition of Assets with each such Borrowing to
be evidenced by a Note;
 
WHEREAS, the Issuer shall, for the benefit of the Agent and the Holders of the
Notes, become a joint and several obligor with each Co-Issuer under the Notes;
and
 
WHEREAS, the obligations of the Issuer and the Co-Issuers under the Notes shall
be secured as provided in the Security Agreement:
 
NOW THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:
 
SECTION I. DEFINITIONS
 
Section 1.1. Definitions. Capitalized terms used but not defined herein shall
have the meanings set forth in the “Standard Definitions” attached hereto as
Annex A.
 
Section 1.2. Other Definitional Provisions. (1) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant
hereto.
 
(b) The words “hereof”, “herein”, and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection and Exhibit
references are to this Agreement, unless otherwise specified. The words
“including” and “include” shall be deemed to be followed by the words “without
limitation”.
 
1

--------------------------------------------------------------------------------


 
SECTION II. TERMS OF BORROWINGS
 
Section 2.1. Borrowings. (2) On and subject to the terms and conditions
(including, without limitation, the conditions precedent set forth in Section
III hereof) of this Agreement from the Closing Date and prior to the Facility
Termination Date, the Lender agrees to advance the amount of each Borrowing
requested by a Subsidiary Borrower at any time; provided that in no event shall
the Lender be required on any date to make an advance that exceeds the lesser of
(i) the Available Borrowing Amount (determined prior to giving effect to such
advance) and (ii) the Borrowing Base.
 
(b) Such Borrowing shall be made available to the applicable Co-Issuer, or as
such Co-Issuer may direct, subject to the satisfaction of the conditions
specified in Section 3.2 hereof, at or prior to 2:00 p.m. New York City time on
the applicable Funding Date by deposit of immediately available funds to an
account designated with Borrowing Notice by such Co-Issuer to the Agent.
 
(c) Each Borrowing shall be made on prior notice from a Co-Issuer received by
the Agent (such notice, a “Borrowing Notice”) not later than 10:00 a.m. New York
City time on or before the third Business Day preceding a proposed Funding Date.
Each Borrowing Notice shall specify (i) the aggregate amount of the Borrowing,
and (ii) the applicable Funding Date (which shall be a Business Day), and shall
be in substantially in the form attached hereto as Exhibit B.
 
(d) Each Borrowing shall be evidenced by a new Note issued by the Issuer and
applicable Co-Issuers pursuant to the Security Agreement. Subject to the
provisions of Section 2.1(a) above and this paragraph (d), amounts under this
Agreement and the Security Agreement may be borrowed, repaid and reborrowed as a
new Borrowing from time to time prior to the Facility Termination Date; provided
that the aggregate Note Principal Balance of all Notes Outstanding at any one
time shall not be greater than $150,000,000.
 
(e) Payments on the Notes shall be made to the Noteholders as provided in the
Security Agreement.
 
(f) The Agent shall keep records of each Borrowing, each Interest Period
applicable thereto, the interest rate(s) applicable to the Notes and each
payment of principal and interest thereon. However, failure to keep such records
shall not affect the Issuers' obligations hereunder.
 
(g) Each Borrowing is subject to the Agent 's approval.
 
Section 2.2. Fees, Expenses, Payments, Etc. (3) The Issuers shall be responsible
for all reasonable legal fees and expenses and all other pre-approved out of
pocket expenses in connection with the preparation, execution, delivery and
administration (including any requested amendments, waivers or consents with
respect to any of the Transaction Documents) of this Agreement and the other
Transaction Documents, and any other documents to be delivered in connection
herewith.
 
(b) In connection with each Borrowing, the Issuer and the applicable Co-Issuers
agree to pay to the Lender on each Funding Date all legal fees and expenses and
all other pre-approved out of pocket expenses in connection with such Borrowing;
provided that, in the case of each Borrowing, the Lender shall endeavor in good
faith, to obtain internal approval to make such advance substantially in
conformity with the terms and conditions set forth herein and in the Security
Agreement, and upon the failure of the Lender to deliver written evidence of
such approval to the Issuer and the applicable Co-Issuers, then all costs
incurred by each party will be for their own account with respect to such
Borrowing.
 
2

--------------------------------------------------------------------------------


 
(c) The Issuer and the applicable Co-Issuers further agree to pay on demand any
and all documentary, stamp, transfer and other taxes and governmental fees
payable in connection with the execution, delivery, filing and recording of any
of the Transaction Documents or the other documents and agreements to be
delivered hereunder and thereunder or otherwise in connection with the issuance
of the related Note, and agree to save the Lender harmless from and against any
liabilities with respect to or resulting from any delay in paying or any
omission to pay such taxes and fees.
 
(d) All payments to be made hereunder or under the Security Agreement, whether
on account of principal, interest, fees or otherwise, shall be made prior to
1:00 p.m. New York City time on the due date thereof to the accounts specified
in the Security Agreement. Notwithstanding anything herein to the contrary, if
any payment due hereunder becomes due and payable on a day other than a Business
Day, the payment date thereof shall be extended to the next succeeding Business
Day and in the case of principal, interest shall accrue thereon at the
applicable rate during such extension.
 
Section 2.3. Funding Termination Event. If the Agent has provided notice to the
Issuer and each Co-Issuer that any Funding Termination Event has occurred and is
continuing, the Issuer and each Co-Issuer shall make no further requests for
Borrowings.
 
Section 2.4. Additional Borrowers.  Any Subsidiary Borrower which is an Eligible
Borrower may from time to time become a party to this Agreement as a Co-Issuer
party by entering into an agreement substantially in the form attached hereto as
Exhibit A hereto (a “Joinder Supplement”) with the Agent and the Lender, which
shall specify (A) the name and address of such Person for receipt of notices
hereunder and (B) the other information provided for in such form of Joinder
Supplement. Upon its receipt of a duly executed Joinder Supplement, such
Subsidiary Borrower shall be a Co-Issuer party to this Agreement and the other
Transaction Documents.
 
SECTION III. CONDITIONS PRECEDENT
 
Section 3.1. Conditions to Closing. The following shall be conditions precedent
to the Closing Date:
 
(a) This Agreement and the other Transaction Documents shall have become
effective in accordance with their respective terms.
 
(b) All of the terms, covenants, agreements and conditions of this Agreement and
the other Transaction Documents to be complied with and performed by the Issuer
by the Closing Date shall have been complied with or otherwise waived by the
Agent.
 
3

--------------------------------------------------------------------------------


 
(c) Each of the representations and warranties of the Issuer made in this
Agreement and in the other Transaction Documents shall be true and correct as of
the time of the Closing Date as though made as of such time (except to the
extent that they expressly relate to an earlier or later time).
 
(d) No Funding Termination Event or event that with the giving of notice or
lapse of time or both would constitute a Funding Termination Event shall have
occurred and be continuing.
 
(e) The Agent shall have received:
 
(i) Certified copies of the resolutions of the Board of Directors of Issuer
approving this Agreement and the other Transaction Documents to which it is a
party and any other documents contemplated thereby and certified copies of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement and the other Transaction
Documents to which it is a party and any other documents contemplated thereby;
 
(ii) An Officer’s Certificate of the Issuer, certifying the names and true
signatures of the officers authorized to sign this Agreement and the other
Transaction Documents and any other documents to be delivered by it hereunder or
thereunder;
 
(iii) A copy of the limited liability agreement of the Issuer, certified by an
officer thereof;
 
(iv) A certificate as to the good standing of the Issuer from the Secretary of
State of the State of Delaware, dated as of a recent date;
 
(v) A favorable opinion of counsel to Issuer, dated the initial Funding Date, in
form and substance satisfactory to the Agent;
 
(vi) Executed copies of each of the Transaction Documents;
 
(vii) Evidence that the Issuer Collection Account has been established and is
subject to a control agreement satisfactory to the Agent; and
 
(viii) Such other documents, instruments, certificates and opinions as the Agent
may reasonably request.
 
(f) No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation
of, or to invalidate, the transactions contemplated by this Agreement or the
Transaction Documents.
 
Section 3.2. Conditions to each Borrowing. The following shall be conditions
precedent to any funding by the Lender on each Funding Date (which conditions
must be satisfied no later than 2:00 p.m. New York City time on the Business Day
immediately preceding such Funding Date; by accepting the proceeds of any
Borrowing on any Funding Date, all Issuers shall be deemed to represent and
warrant that all such conditions (other than as set forth in clauses g(vii) and
(m) below) are satisfied on such date):
 
4

--------------------------------------------------------------------------------


 
(a) The applicable Co-Issuers shall have timely delivered a Borrowing Notice
pursuant to subsection 2.1(c) hereof.
 
(b) The representations and warranties of the Issuer and the applicable
Co-Issuers as set forth in each of the Transaction Documents shall be true and
correct on the date of such Borrowing as though made on and as of such date
(except where such representation or warranty specifically relates to any
earlier date, in which case such representation and warranty shall have been
true and correct in all material respects as of such earlier date).
 
(c) Both immediately prior to and after giving effect to such Borrowing and the
application of the proceeds thereof as provided herein and in the Security
Agreement, the Outstanding Note Balance of the Notes shall not exceed the
Borrowing Base.
 
(d) The ratio of each Borrowing to the Net Cash Flow of the related Assets shall
be no greater than 5.00:1.00.
 
(e) The collateral pledged to secure the Note issued in connection with the
Borrowing must include Trademarks, Licenses and other agreements monetizing the
Trademarks.
 
(f) No Funding Termination Event or event that with the giving of notice or
lapse of time or both would constitute a Funding Termination Event shall have
occurred and be continuing.
 
(g) The Agent shall have received:
 
(i) Evidence that the customary financing statements and other documents have
been, or will be, filed in all jurisdictions that the Lender may deem necessary
or desirable (but only to the extent required under the Security Agreement) in
order to perfect the ownership and security interests contemplated by the
Security Agreement and this Agreement;
 
(ii) Acknowledgment copies of proper termination statements, if any, necessary
to release all security interests and other rights of any Person in the
Collateral other than those of the Issuers and the Agent;
 
(iii) Executed copies of the Joinder Supplement and the Security Agreement
Supplement related to such Borrowing;
 
(iv) Evidence that the related Co-Issuer Collection Accounts and the related
Co-Issuer Lockbox Accounts have been established and are subject to control
agreements satisfactory to the Agent;
 
(v) Favorable opinion or opinions of counsel to the Issuer, dated the applicable
Funding Date, in form and substance satisfactory to the Agent;
 
5

--------------------------------------------------------------------------------


 
(vi) Favorable opinion or opinions of counsel to the applicable Co-Issuers,
dated the applicable Funding Date, in form and substance satisfactory to the
Agent;
 
(vii) Evidence satisfactory to the Agent that the applicable Co-Issuers have
good title to the Assets pledged under the Security Agreement free and clear of
any liens; and
 
(viii) Any other documentation required by the Agent in connection with such
Borrowing.
 
(h) The Notes have been duly executed by the applicable Co-Issuers.
 
(i) There has not been any change, or any development or event involving a
prospective change in the condition (financial or otherwise), business
properties or results of operations of the Issuer or the applicable Co-Issuers
which, in the judgment of the Agent, is material and adverse and makes it
impractical or inadvisable to proceed with the consummation of the transactions
contemplated by this Agreement or the Transaction Documents.
 
(j) The Co-Issuer Collection Accounts, the Co-Issuer Prepaid Fee and Royalty
Accounts and the Co-Issuer Priority and Non-Distributable Amounts Accounts have
been established; and all Obligors have been directed to make payments of their
Receivables to the applicable Co-Issuer Collection Account or Co-Issuer Lockbox
Account.
 
(k) No action, suit, proceeding or investigation by or before any Governmental
Authority shall have been instituted to restrain or prohibit the consummation
of, or to invalidate, the transactions contemplated by this Agreement or the
Transaction Documents.
 
(l) All conditions specified in the Security Agreement with respect to such
Borrowing shall have been satisfied.
 
(m) The Lender shall have completed its due diligence review of the acquisition
of Assets in connection with which the Issuer and the applicable Co-Issuers are
seeking the requested Borrowing and the Lender shall have received all requisite
internal management and credit committee approvals, it being understood that the
Lender shall, in good faith, seek such approvals (but shall not be obligated to
grant the same) and such approvals will be sought by the Lender on a
Borrowing-by-Borrowing basis, and may take into consideration, among other
things, performance and value of existing Assets of the Co-Issuers and the
Issuer.
 
(n) The Agent shall have received payment in respect of its structuring fee
pursuant to that certain letter agreement between the Agent and the Issuer.
 
SECTION IV. REPRESENTATIONS AND WARRANTIES.
 
Section 4.1. Representations and Warranties of the Issuers. The Issuer hereby
represents and warrants as of the Closing Date and each Funding Date, and upon
execution of a Joinder Supplement, the applicable Co-Issuers hereby represent
and warrant as of the applicable Funding Date, that:
 
6

--------------------------------------------------------------------------------


 
(a) It is a limited liability company or other entity validly existing and in
good standing under the laws of the State of its formation or organization, as
the case may be, with full power and authority under such laws to own its
properties and conduct its business as such properties are currently owned and
such business is currently conducted and to execute, deliver and perform its
obligations under this Agreement and the other Transaction Documents to which it
is a party.
 
(b) It has the power, authority and right to make, execute, deliver and perform
this Agreement and the other Transaction Documents to which it is a party and
all the transactions contemplated hereby and thereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party. When executed and
delivered, each of this Agreement and the other Transaction Documents to which
it is a party will constitute its legal, valid and binding obligations,
enforceable in accordance with their respective terms, subject, as to such
enforceability, to applicable bankruptcy, reorganization, insolvency, moratorium
and other laws relating to or affecting creditors’ rights generally from time to
time in effect. The enforceability of its obligations under such agreements may
also be limited by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
 
(c) No statute, rule, regulation or order shall have been enacted, entered or
deemed applicable by any government or governmental or administrative agency or
court that would make the transactions contemplated by any of the Transaction
Documents illegal or otherwise prevent the consummation thereof.
 
(d) No consent, license, approval or authorization of, or registration with, any
Governmental Authority is required to be obtained in connection with the
execution, delivery or performance of each of this Agreement and the other
Transaction Documents to which it is a party that has not been duly obtained and
that is not and will not be in full force and effect on the Closing Date, except
such that may be required by applicable securities laws or UCC-1 financing
statements as have been prepared for filing.
 
(e) The execution, delivery and performance of each of this Agreement and the
other Transaction Documents to which it is a party do not violate any provision
of its Organizational Documents, any existing law or regulation applicable to
it, any order or decree of any court to which it is subject, or require any
notices or consents to be given or received by any Governmental Authority or
other Person (except those that have already been given or received) or violate,
breach or constitute a default under, or any security agreement, contract or
other agreement to which it is a party or by which it or any of its properties
is bound.
 
(f) There is no litigation, investigation or administrative proceeding before
any court, tribunal or governmental body pending or, to its knowledge,
threatened against it, with respect to this Agreement, the other Transaction
Documents to which it is a party, the transactions contemplated hereby or
thereby, the issuance of the Notes or which could reasonably have a material
adverse effect on the ability of the Issuers to perform their respective
obligations under the Transaction Documents.
 
7

--------------------------------------------------------------------------------


 
(g) All reports, statements, exhibits or other written information furnished by
it to the Lender or the Agent pursuant to this Agreement or the other
Transaction Documents shall be true and correct in all material respects.
 
(h) The Notes shall have been duly and validly authorized, and, when executed in
accordance with the terms of the Security Agreement and delivered to and paid
for in accordance with this Agreement, will be duly and validly issued and
outstanding, and will be entitled to the benefits of the Security Agreement,
this Agreement and the other Transaction Documents.
 
(i) Each of the Transaction Documents to which it is a party is in full force
and effect and no Funding Termination Event or Event of Default or other event
or circumstance has occurred thereunder or in connection therewith that could
reasonably be expected to result in the termination of any such agreement or any
other interruption of the ongoing performance by the Issuers of their respective
obligations thereunder.
 
(j) Any taxes, fees and other charges of Governmental Authorities applicable to
it, except for franchise fees or income taxes, including those in connection
with the execution, delivery and performance by it of this Agreement and the
other Transaction Documents to which it is a party or otherwise applicable to it
in connection with the transactions contemplated hereby or thereby have been
paid or will be paid at or prior to the applicable Funding Date to the extent
then due.
 
(k) With respect to each Co-Issuer, it is an Eligible Borrower.
 
(l) The Issuer and each applicable Co-Issuer repeat and reaffirm to the Lender
and the Agent the representations and warranties set forth in Sections 12.9(f),
(i) and (l) in the Security Agreement, and represent that such representations
and warranties are true and correct in all material respects.
 
(m) Since the prior Funding Date, there has been no change, development or event
involving a change in the condition (financial or otherwise), business
properties or results of operations of the Issuer or any Co-Issuer which is
material and adverse and makes it impractical or inadvisable to proceed with the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents.
 
SECTION V. COVENANTS
 
Section 5.1. Covenants. The Issuer and each Co-Issuer which has signed a Joinder
Supplement, each solely as to itself, covenants and agrees with the Agent and
the Lender, through the Facility Termination Date and thereafter so long as any
Secured Obligations shall remain outstanding or any monetary obligation arising
hereunder or under the Security Agreement or any other Transaction Document
shall remain unpaid, unless the Agent shall otherwise consent in writing, that:
 
(a) it shall perform in all material respects each of the respective agreements
applicable to it hereunder and comply in all material respects with each of the
respective terms and provisions applicable to it under the Transaction Documents
to which it is party;
 
8

--------------------------------------------------------------------------------


 
(b) it shall furnish to the Agent (i) a copy of each opinion, certificate,
report, statement, notice or other communication relating to the Notes which is
furnished by or on behalf of it to the other; and (ii) such other information,
documents records or reports respecting the Collateral, the Issuer or such
Co-Issuers, as the Agent may from time to time reasonably request;
 
(c) it shall furnish to the Agent, promptly, and in any event, within 3 Business
Days, after the occurrence of any event which is, or upon the giving of notice,
the lapse of time or both would be, a Funding Termination Event, a certificate
of an appropriate officer of the Issuer or such Co-Issuers, as the case may be,
setting forth the circumstances of such event and any action taken or proposed
to be taken by the Issuer or such Co-Issuers with respect thereto;
 
(d) it shall timely make all payments, deposits or transfers of Collections and
give all instructions to transfer required by this Agreement and the Security
Agreement;
 
(e) to the extent it has not previously done so, the Issuers shall instruct all
Obligors under the Collateral to cause all Collections to be deposited directly
to the appropriate Co-Issuer Lockbox Account or the appropriate Co-Issuer
Collection Account. Each of the Co-Issuers shall hold in trust, and deposit,
immediately, but in any event not later than two Business Days of its receipt
thereof, to its related Co-Issuer Collection Account all Collections received
from time to time by it from the Obligors under the Collateral;
 
(f) except as otherwise provided herein, neither the Issuer nor any Co-Issuer
will sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon (or the filing of any financing
statement) or with respect to, its Assets, or upon or with respect to any
account to which any Collections of the Assets are sent, or assign any right to
receive income in respect thereof, except pursuant to the Transaction Documents;
 
(g) the Issuers will not make any change in their respective instructions to
Obligors under the Collateral regarding payments to be made to the applicable
Co-Issuer Collection Account or Co-Issuer Lockbox Account, unless such
instructions are to deposit such payments to another account approved in writing
by the Agent;
 
(h) none of the Issuer or any Co-Issuer will change its name, identity or
structure or its chief executive office, unless at least 30 days prior to the
effective date of any such change such person delivers to the Agent UCC
financing statements to continue the perfection of the Agent’s interest in the
Assets and written authority to file the same;
 
(i) the Issuer and each Co-Issuer shall properly disclose and account for the
transactions contemplated by the Transaction Documents as on balance sheet
transactions under and in accordance with GAAP;
 
9

--------------------------------------------------------------------------------


 
(j) the Issuer shall, and each Co-Issuer shall, and shall cause the Manager on
such Co-Issuer's behalf to, unless the Agent shall otherwise consent in writing:
 
(i) conduct its business solely in its own name through its duly authorized
officers or agents so as not to mislead others as to the identity of the entity
with which such persons are concerned, and shall avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that its assets are
available to pay the creditors of any other Person (other than as expressly
provided herein);
 
(ii) maintain corporate records and books of account separate from those of any
other Person;
 
(iii) establish and maintain an office through which its business shall be
conducted separate and apart from those of its Affiliates or, if it shares
office space with any Affiliate, it shall allocate fairly and reasonably any
overhead and expense for such shared office space;
 
(iv) conduct its business using letterhead separate from those of its
Affiliates;
 
(v) obtain proper authorization for all action requiring such authorization;
 
(vi) pay its own operating expenses and liabilities from its own funds;
 
(vii) continuously maintain its resolutions, agreements and other instruments
underlying the transactions described in this Agreement and the other
Transaction Documents as part of its official records;
 
(viii) maintain an arm’s-length relationship with its Affiliates, except, with
the respect to the Issuer, in connection with any agreements with its parent
pursuant to which the parent contributes assets to the capital account of the
Issuer, and shall not hold itself out as being liable for the debts of any other
Person, except as permitted by this Agreement and the other Transaction
Documents;
 
(ix) keep its assets and liabilities separate from those of all other entities
other than as permitted herein, and as permitted by this Agreement and the other
Transaction Documents;
 
(x) not maintain bank accounts or other depository accounts to which any
Affiliate is an account party or from which any Affiliate has the power to make
withdrawals, except as permitted by this Agreement and the other Transaction
Documents;
 
(xi) not amend, supplement or otherwise modify its organizational documents,
except in accordance therewith and with the prior written consent of the Agent;
 
10

--------------------------------------------------------------------------------


 
(xii) not create, incur, assume or suffer to exist any indebtedness or other
liabilities (other than any deferred income in accordance with GAAP) on which it
is obligated, except under this Agreement and the other Transaction Documents.
It shall not assume, guarantee, endorse or otherwise be or become directly or
contingently liable for the obligations of any Person by, among other things,
agreeing to purchase any obligation of another Person (other than the Assets),
agreeing to advance funds to such Person or causing or assisting such Person to
maintain any amount of capital, except as permitted by this Agreement and the
other Transaction Documents. It shall not be party to any agreement, mortgage,
deed of trust or other instrument other than this Agreement and the other
Transaction Documents other than, in the case of a Co-Issuer, Licenses and
preferred vendor agreements (so long as such preferred vendor agreements impose
no obligations whatsoever on the Issuer) in the ordinary course of business and
as otherwise permitted under the Transaction Documents, and, in the case of the
Issuer, other than any contribution agreements pursuant to which assets are
contributed to the capital account of the Issuer, so long as such agreement does
not contain any obligations of the Issuer (and other than pursuant to the Asset
Purchase Agreement to the extent covered fully by the Contribution Agreement);
 
(xiii) not enter into, or be a party to any transaction with any of its
Affiliates, except as set forth in this Agreement and the other Transaction
Documents;
 
(xiv) have at all times an Independent Director; provided that the same
individual may act as Independent Director for any Co-Issuer;
 
(xv) observe all procedures required by its organizational documents and
preserve and maintain its existence, rights, franchises and privileges in the
jurisdiction of its formation and qualify and remain qualified in good standing
in each jurisdiction where the failure to preserve and maintain such existence,
rights, franchises, privileges and qualifications would materially adversely
affect the interests hereunder of the Lender or its ability to perform its
obligations hereunder; and
 
(xvi) not make or suffer to exist any loans or advances to, or extend any credit
to, or make any investments (by way of transfer of property, contributions to
capital, purchase of stock or securities or evidences of indebtedness (other
than the Assets), acquisition of the business or assets (other than in
connection with the Transaction Documents), or otherwise) in, any Affiliate or
any other Person, all except as otherwise permitted in this Agreement and the
other Transaction Documents;
 
(k) comply with each agreement or other instrument to which it is a party.
 
(l) any written information, reports and other papers and data furnished to the
Agent, with respect to the Issuer or a Co-Issuer, shall be, at the time the same
is so furnished, true and correct in all material respects.
 
SECTION VI. MISCELLANEOUS
 
Section 6.1. Amendments and Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 6.1. With the written consent of
the Agent, the Co-Issuers and the Issuer may, from time to time, enter into
written amendments, supplements, waivers or modifications hereto for the purpose
of adding any provisions to this Agreement or changing in any manner the rights
of any party hereto or waiving, on such terms and conditions as may be specified
in such instrument, any of the requirements of this Agreement. Any waiver of any
provision of this Agreement shall be limited to the provisions specifically set
forth therein for the period of time set forth therein and shall not be
construed to be a waiver of any other provision of this Agreement.
 
11

--------------------------------------------------------------------------------


 
Section 6.2. Notices. (a) All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or, in the case of mail or
telecopy notice, when received, addressed as follows or to such other address as
may be hereafter notified by the respective parties hereto:
 
The Issuer:
NEXCEN ACQUISITION CORP.
 
1330 Avenue of the Americas
 
New York, New York 10019
   
The Lender:
VICTORY RECEIVABLES CORPORATION
 
Victory Receivables Corporation
 
c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
 
1251 Avenue of the Americas
 
New York, NY 10020
 
(with a copy to the Agent)
   
A Co-Issuer:
To the address set forth in each Joinder Supplement
 
(with a copy to the Agent)
   
The Agent:
BTMU CAPITAL CORPORATION
 
BTMU Capital Corporation
 
111 Huntington Avenue, Suite 400
 
Boston, MA 02199-9000

 
(b) Unless otherwise directed by the Agent, all payments to it required pursuant
to this Agreement shall be made by federal wire (ABA No.: 021-001-033); to
account number: 01419647; bank name: Deutsche Bank Trust Company Americas;
account name: Corporate Trust & Agency Services; with fax notice (including
federal wire number) to Kristy Yee, fax: (212) 782-6842 ࿠and phone: (212)
782-4913.
 
Section 6.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Agent, any right, remedy, power or privilege
under this Agreement or any of the Transaction Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege under this Agreement or any of the Transaction Documents
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
provided in this Agreement and the other Transaction Documents are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
law.
 
12

--------------------------------------------------------------------------------


 
Section 6.4. Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Issuer, each Co-Issuer, the Agent and the Lender,
and their respective successors and assigns, except that neither the Issuer nor
any Co-Issuer may assign or transfer any of their respective rights or
obligations under this Agreement except as provided herein and in the Security
Agreement without the prior written consent of the Agent.
 
Section 6.5. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.
 
Section 6.6. Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.
 
Section 6.7. Integration. This Agreement represents the agreement of the Issuer,
each Co-Issuer, the Lender and the Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by such parties relative to subject matter hereof not expressly set forth or
referred to herein or therein.
 
Section 6.8. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK.
 
Section 6.9. Termination. This Agreement shall remain in full force and effect
until the payment in full of the principal of and interest on the Notes and all
other Secured Obligations.
 
Section 6.10. No Proceedings. (a) The Issuer and each Co-Issuer agrees that it
shall not institute or join any other Person in instituting against the Lender,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding, or similar proceeding under any federal or state bankruptcy law, for
one year and a day after the termination of the Security Agreement.
 
(a) Notwithstanding any provisions contained in this Agreement to the contrary,
the Lender shall not be obligated to pay any amount pursuant to this Agreement
unless (i) the Lender has received funds which may be used to make such payment
and which funds are not required to repay its commercial paper when due and (ii)
after giving effect to such payment, either (A) the Lender could issue
commercial paper to refinance all of its outstanding commercial paper (assuming
such outstanding commercial paper matured at such time) in accordance with the
program documents governing the Lender's securitization program or (B) all of
its commercial paper is paid in full. Any amount the Lender does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
(as defined in § 101 of the Bankruptcy Code) against or corporate obligation of
the Lender for any such insufficiency unless and until the Lender satisfies the
provisions of clauses (i) and (ii) above.  
 
13

--------------------------------------------------------------------------------


 
Section 6.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement, the purchase of the Notes hereunder and the
termination of this Agreement.
 
Section 6.12. Submission to Jurisdiction; Waivers. EACH PARTY HERETO IRREVOCABLY
AND UNCONDITIONALLY:
 
(1) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN MANHATTAN AND THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE
COURTS FROM ANY THEREOF;
 
(2) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
 
(3) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 6.2 OR AT SUCH OTHER ADDRESS OF WHICH THE AGENT
SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND
 
(4) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.
 
Section 6.13. WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR INSTRUMENT RELATED HERETO
AND FOR ANY COUNTERCLAIM THEREIN.
 
14

--------------------------------------------------------------------------------


 
Section 6.14. Hedging Requirements. Upon prior written notice from the Agent to
the Issuer and the Co-Issuers, the Issuer and such Co-Issuers shall enter into a
Hedge Agreement with a Qualified Hedge Counterparty and upon execution thereof
shall pledge all of the Issuer’s and such Co-Issuers' right, title and interest
under such Hedge Agreement to the Agent for the benefit of the Lender pursuant
to this Agreement and the Security Agreement. Each Hedge Agreement shall be in
form and substance satisfactory to the Agent, including, without limitation,
having a notional amount based on the Initial Note Principal Balance related to
the applicable Borrowing on such Funding Date.
 
Section 6.15. Confidentiality.
 
(a) Each party hereto acknowledges that they regard the structure of the
transactions contemplated by the Transaction Documents to be proprietary, and
each such party severally agrees that:
 
(i) it will not disclose without the prior consent of any other party hereto
(other than to the directors, officers, employees, auditors, counsel or
affiliates (collectively, “representatives”) of each other party, each of whom
shall be informed by the related party of the confidential nature of the Program
Information (as defined below) and of the terms of this Section 6.15), (1) any
information regarding the pricing in, or copies of, this Agreement, any other
Transaction Document or any transaction contemplated hereby or thereby, (2) any
information regarding the organization, business or operations of any party
hereto generally or the services performed by any party hereto, or (3) any
information which is furnished by any party hereto to any other party hereto and
which is designated to such other party in writing or otherwise as confidential
or not otherwise available to the general public (the information referred to in
clauses (1), (2) and (3) is collectively referred to as the “Program
Information”), provided that such party may disclose any such Program
Information (v) to any other party to this Agreement (and any independent
attorneys, consultants and auditors of any such party so long as they are
informed that such information is confidential and are under an obligation or
duty to keep such information confidential) for the purposes contemplated
hereby, (w) as may be required by any Governmental Authority having or claiming
to have jurisdiction over such party, (x) in order to comply with any Law
applicable to such party, (y) subject to subsection (c), in the event such party
is legally compelled (by interrogatories, requests for information or copies,
subpoena, civil investigative demand or similar process) to disclose any such
Program Information or (z) to any permitted assignee of such party’s rights and
obligations hereunder to the extent they agree to be bound by this Section;
 
(ii) it, and any Person to which it discloses such information, will use the
Program Information solely for the purposes of evaluating, administering,
performing and enforcing the transactions contemplated by the Transaction
Documents and making any necessary business judgments with respect thereto; and
 
15

--------------------------------------------------------------------------------


 
(iii) it, and any Person to which it discloses such information, will, upon
demand, return (and cause each of its representatives to return) to any other
party or destroy, all documents or other written material received from such
other party, pursuant to clauses (2) or (3) of subsection (i) above and all
copies thereof made by such party which contain all Program Information.
 
(b) Availability of Confidential Information. This Section 6.15 shall be
inoperative as to such portions of the Program Information which are or become
generally available to the public or such party on a nonconfidential basis from
a source other than the Issuer, any Co-Issuer, the Agent, any Indemnified Party,
the Lender, any Noteholder, any counterparty to a Hedge Agreement approved by
the Agent, any Manager, NexCen Brands or were known to such party on a
nonconfidential basis prior to its disclosure by any other party hereto.
 
(c) Legal Compulsion to Disclose. In the event that any party hereto or anyone
to whom such party or its representatives transmits the Program Information is
requested or becomes legally compelled (by interrogatories, requests for
information or documents, subpoena, civil investigative demand or similar
process) to disclose any of the Program Information, such party shall:
 
(i) to the extent permitted by law, provide each other affected party hereto
with prompt written notice so that such other party may seek a protective order
or other appropriate remedy and/or if it so chooses, agree that such party may
disclose such Program Information pursuant to such request or legal compulsion;
and
 
(ii) unless each other party hereto waives compliance by such party with the
provisions of this Section 6.15, make a timely objection to the request or
compulsion to provide such Program Information on the basis that such Program
Information is confidential and subject to the agreements contained in this
Section 6.15 as long as the making of any such objection is not prohibited by
Law.
 
In the event that such protective order or other remedy is not obtained, or each
other party hereto waives compliance with the provisions of this Section 6.15,
such party will furnish only that portion of the Program Information which (in
such party’s good faith judgment) is legally required to be furnished and will
exercise all reasonable efforts to obtain reliable assurance that confidential
treatment will be accorded the Program Information.
 
16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Note Funding Agreement
to be duly executed by their respective officers as of the day and year first
above written.
 

       
NEXCEN ACQUISITION CORP.,
as Issuer
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:


       
VICTORY RECEIVABLES CORPORATION,
as Lender
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

 

     
BTMU CAPITAL CORPORATION,
as Agent
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

 
17

--------------------------------------------------------------------------------


 
ANNEX A


STANDARD DEFINITIONS



--------------------------------------------------------------------------------




EXHIBIT A




FORM OF JOINDER SUPPLEMENT
 
JOINDER SUPPLEMENT, dated as of [·], by and between [SUBSIDIARY BORROWERS], a
[·] (the “Additional Borrowers”), BTMU CAPITAL CORPORATION, a Delaware
corporation (the “Agent”) and VICTORY RECEIVABLES CORPORATION, a Delaware
corporation (the “Lender”).
 
WITNESSETH
 
WHEREAS, this Supplement is being executed and delivered in accordance with
subsection 2.4 of the Note Funding Agreement, dated as of March 12, 2007, among
NEXCEN ACQUISITION CORP., as Issuer, the Subsidiary Borrowers from time to time
parties thereto, collectively, as Co-Issuers, the Agent, and the Lender (as from
time to time amended, supplemented or otherwise modified in accordance with the
terms thereof, the “Note Funding Agreement”; unless otherwise defined herein,
terms defined in the Note Funding Agreement are used herein as therein defined);
and
 
WHEREAS, each Additional Borrower wishes to become a Co-Issuer party to the Note
Funding Agreement and to make a Borrowing thereunder in the amount, and on the
terms, set forth in Schedule I hereto;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
Upon receipt by the Issuer and the Co-Issuers of counterparts of this
Supplement, to each of which is attached a fully completed Schedule I, and each
of which has been executed by the Additional Borrowers and the Agent, the
Additional Borrowers shall be Co-Issuer parties to the Note Funding Agreement
for all purposes thereof.
 
Concurrently with the execution and delivery hereof, the Additional Borrowers
will deliver to the Issuer, the Co-Issuers and the Agent an executed Security
Agreement Supplement in the form of Exhibit D to the Security Agreement.
 
Each of the parties to this Supplement agrees and acknowledges that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Supplement.
 
By executing and delivering this Supplement, the Additional Borrowers confirm to
and agree with the Issuer, the Co-Issuers and the Agent as follows: (i) the
Additional Borrowers make the representations and warranties set forth in
Section 4.1 of the Note Funding Agreement and (ii) hereby agree to be bound by,
and to comply with, all of the terms and provisions of the Note Funding
Agreement applicable to a Co-Issuer.
 
Schedule I hereto sets forth certain terms related to the Borrowing as well as
administrative information with respect to the Additional Borrowers.
 
THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.
 
1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be
executed by their respective duly authorized officers as of the date set forth
above.
 

     
[SUBSIDIARY BORROWER],
as Additional Borrower
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

 

     
[SUBSIDIARY BORROWER],
as Additional Borrower
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

 

     
BTMU CAPITAL CORPORATION,
as Agent
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

 

     
VICTORY RECEIVABLES CORPORATION,
as Lender
 
   
   
    By:      

--------------------------------------------------------------------------------

Name:
  Title:

 
2

--------------------------------------------------------------------------------


 
SCHEDULE I TO
JOINDER SUPPLEMENT
 
BORROWING TERMS AND ADDRESS FOR NOTICES
 
[Additional Borrowers]
     
Borrowing Amount
$__________
   
Interest Rate
_________%
   
Term of Borrowing
60 months from [·], 2007
   
Address for Notices:
     

 
1

--------------------------------------------------------------------------------


 
EXHIBIT B


FORM OF BORROWING NOTICE




NOTE FUNDING AGREEMENT (the “Agreement”), dated as of March 12, 2007, among
NEXCEN ACQUISITION CORP., as Issuer, the Subsidiary Borrowers from time to time
parties thereto, collectively, as Co-Issuers, BTMU CAPITAL CORPORATION, as Agent
and VICTORY RECEIVABLES CORPORATION, as Lender.
 
Requested Funding Date: _______________________________________________
 
Assets to be Pledged:
See Schedules to the related Security Agreement Supplement
   
Value of Assets to be pledged
$________________
   
Value of Collateral subject to Lien of Security Agreement
excluding item 2 above:
$________________
   
Sum of item 2 and item 3:
$________________
   
Borrowing Base Prior to Funding:
$________________
   
Borrowing Base After Funding:
$________________
   
Available Borrowing Amount Prior to Funding:
$________________
   
Available Borrowing Amount After Funding:
$________________
   
Requested Wire Amount
$________________
   
Wire Instructions:
 



 
Requested by:
 
[SUBSIDIARY BORROWERS]
 


By: ____________________________________
 
Name:
Title:
 
1

--------------------------------------------------------------------------------


 